COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-063-CV

IN RE ELVERA M. JOHNSON, IN                                          RELATOR
HER OFFICIAL CAPACITY AS DISTRICT
CLERK OF PARKER COUNTY, TEXAS
                            ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relator’s petition for writ of mandamus and

prohibition and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and prohibition is denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                     LEE ANN DAUPHINOT
                                                     JUSTICE

PANEL A: DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.

MCCOY, J. would request oral argument on the mandamus issue.

DELIVERED: April 18, 2008


  1
      … See T EX. R. A PP. P. 47.4.